Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 3/22/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous rejection of claim 6 under 35 USC 112(d) has been withdrawn due to deleting the claim.
Applicant's arguments filed 3/22/2021, see pgs 5-6, with respect to the rejection of Claim 1 under 35 USC 103 as being unpatentable over Van De Liefvoort (US 2014/0298878 A1) (hereinafter “Van”) in view of Kodama (JP 10287491) have been fully considered but they are not persuasive. The applicant presents comparison Figure A below to help explain their arguments. The applicant argues “the examiner identifies part F in the appended figure of Van as the peripheral end face (13). The part of F of Van does not contribute to blanking a plate material. Rather, the part F is a flange part”. While the examiner agrees that part F (the peripheral end face) does not contribute to the blanking of a plate material, that is not what is being claimed. Claim 1 recites “a mold applicable to blanking of a plate material”, “the outer edge of the peripheral end face matches the outer edge of the mold” and “the outer periphery of the mold corresponds to the shape of the blank to be drawn”. These limitations do not claim that any part of the mold, or the peripheral end face is required to contribute to the blanking of .

    PNG
    media_image1.png
    627
    672
    media_image1.png
    Greyscale

Applicant’s arguments filed 3/22/2021, see pg 5 acknowledged a second rejection of Claim 1 under 35 USC 103 as being unpatentable over Van in view of Kodama, given a second interpretation of Van. However, the applicant failed to present any arguments based on the amended claims. However, given the amended claims, the examiner is not persuaded to remove this rejection. Amended claim 1 recites “the outer edge of the peripheral end face .

    PNG
    media_image2.png
    539
    1034
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    727
    920
    media_image3.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, Lines 3-4 recite “drawing punch, (i) comprising a top face”. This should read -- drawing punch, comprising a (i) top face --.
Claim 1, Line 11 recites “the shape”. This should read -- a shape --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 5 recites “a peripheral end face communicated indirectly with the top face”. However, this limitation is unclear because the metes and bounds of ‘communicated indirectly’ are undefined. Does this mean the peripheral end face exists and does not connect to the top face? Does this mean that the peripheral end face exists and has one or more elements that bridge it with the top face? According to the drawings, it appears that the peripheral wall face is a feature that bridges the peripheral 
Claim 1, Line 10 recites “the outer edge of the peripheral end face”. There is insufficient antecedent basis for this limitation in the claim (the outer edge). For examination purposes, the examiner will interpret this limitation as “an outer edge of the peripheral end face”.
Claim 1, Line 10 recites “the outer edge of the mold”. There is insufficient antecedent basis for this limitation in the claim (the outer edge). For examination purposes, the examiner will interpret this limitation as “an outer edge of the mold”.
Claim 1, Line 10 recites “the outer edge of the peripheral end face matches the outer edge of the mold”. However, this limitation is unclear because the metes and bounds of ‘matches’ is undefined. Does this mean they have similar shapes? Does this mean they are the same size or diameter? According to the drawings, the outer edge of the peripheral end face is the outer edge of the mold, which makes the term ‘matches’ further unclear because how can two edges match if they are the same edge? 
 Claim 1, Line 11 recites “the outer periphery”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will interpret this limitation as “an outer periphery”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Liefvoort et al (hereinafter ‘Van’) (US 2014/0298878 A1)  in view of Kodama et al (hereinafter “Kodama”) (JP-10287491-A).
Regarding Claim 1, as best understood, Van discloses a mold (14) (Mod Fig 1 Below) applicable to blanking of a plate material (20) for shaping a blank (22) to be drawn and to drawing the blank (Figs 6D-6E) (Note, the mold 14 is applicable to blanking the plate material in that it participates in the process of blanking along with parts 10 

    PNG
    media_image4.png
    539
    971
    media_image4.png
    Greyscale


However, in the same field of endeavor, Kodama teaches the use of a diamond film on the surface of dies (¶4, Line 2) and wear resistant tools for the purpose of improving their friction resistance and improving wear resistance (¶1, Lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the top face of Van to include a diamond film for the purpose of improving its friction resistance (smoothness) and increase its lifespan by improving wear resistance (Kodama: ¶1, Lines 7-8).
Regarding Claim 8, Kodama further teaches a tool’s diamond film surface roughness of 0.1μm for the purpose of preventing chipping or peeling of the film (¶21, Lines 2-6).
Therefore, the combination of Van and Kodama further teaches the diamond film on the top face (Van: Mod Fig 1 Above) has a surface roughness of 0.1μm (Kodama: ¶21, Lines 2-6).
Regarding Claim 12, the combination further teaches the peripheral end face (Van: Mod Fig 1 Above) has an outer periphery that is not coated with the diamond film (Note, because the peripheral end face is never in contact with the drawn cup, there is no need to have any portion of it coated with diamond film).
Claims 1, 5, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Kodama.
Regarding Claim 1, as best understood, Van discloses a mold (10, 12 and 14) (Mod Fig 1’ Below) applicable to blanking of a plate material (20) for shaping a blank 

    PNG
    media_image2.png
    539
    1034
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    727
    920
    media_image3.png
    Greyscale

Van does not teach at least the top face is coated with a diamond film.
However, in the same field of endeavor, Kodama teaches the use of a diamond film on the surface of dies (¶4, Line 2) and wear resistant tools for the purpose of improving their friction resistance and improving wear resistance (¶1, Lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the top face of Van to include 
Regarding Claim 5, Van further discloses the top face and the peripheral end face are constituted of separate members (Mod Fig 6B Above shows 14 and 12 are separate members).
Regarding Claims 9 and 10, Kodama further teaches the use of a diamond film on the surface of dies (¶4, Line 2) and wear resistant tools for the purpose of improving their friction resistance and improve wear resistance (¶1, Lines 7-8).
Therefore, the combination teaches the top face, the peripheral wall face and the peripheral end face (Van: Mod Fig 6B Above) are coated with the diamond film (Note, Fig 6B shows these three faces come into contact with the cup during the drawing process making it advantageous to be coated with the diamond film).
Regarding 
Claim 13, Van further discloses a method for manufacturing a drawn can (Figs 6A-6E), comprising the steps of: preparing the mold (Mod Fig 1’ Above), according to claim 1, blanking a plate material (20) to form a blank (22) by using the mold as a punch (Fig 6A shows the mold blanking the plate material as a punch), and drawing the blank by using the mold subsequently as a die (Figs 6D-6E shows the blank being drawn through the hole of the mold).
Allowable Subject Matter
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 
See office action dated 12/23/2020 for reasons for indicating allowable subject matter in claims 3 and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725